Aulisi, J.
Appeal from a judgment of the Supreme Court entered upon a. verdict in a negligence action arising out of a collision which occurred between plaintiff’s automobile and defendants’ tractor-trailer being operated in opposite directions. There were no witnesses to the accident other than the drivers who gave conflicting testimony as to the way in which the accident happened. The appellants-defendants contend that certain testimony and exhibits show that the collision took place across the center line in defendants’ lane; but the jury was entitled to accept plaintiff’s version that the impact took place on his side of the road; and we cannot say, upon this record, that the conclusion of the jury is contrary to the weight of the evidence. The record when read in its entirety presents a factual question as to how the accident happened and the jury resolved this in favor of the plaintiff. We find no errors which would warrant setting aside this verdict or disturbing the amount of it. Judgment affirmed, with costs. Gibson, P. J., Reynolds, Taylor and Hamm, JJ., concur.